HOOD, Judge.
This is an action for damages arising out of a motor vehicle collision. On December 15, 1967, which was prior to the trial of the case on its merits, a summary judgment was rendered by the trial court in favor of third party defendants, Robert Denton and Gulf Insurance Company, dismissing with prejudice, as to them, the third party demand of Marshall F. Fontenot and Phoenix Insurance Company, both of the last named parties having been named as defendants in the original suit. The third party plaintiffs, Fontenot and Phoenix Insurance Company, appealed from that summary judgment.
After the appeal had been perfected, all of. the parties to the suit, through their counsel, filed in this court a written stipulation reciting, in substance, that while the motion for summary judgment was pending on appeal the trial court heard the case on its merits and rendered judgment against all defendants, jointly and in solido, including the above named third party defendants; that a suspensive and devolutive appeal was taken from that judgment by all of said defendants and that appeal is pending in case bearing number 2457 on the docket of this court; that the granting of a judgment on the merits in this case has rendered the above described summary judgment moot; and that all parties to the suit desire that a decree be issued by this court annulling that summary judgment and declaring it to be without any force and effect as though it had never been rendered.
Pursuant to that stipulation, judgment is hereby rendered vacating and setting aside the summary judgment in favor of Gulf Insurance Company and Robert Den-ton, dismissing with prejudice as to them the third party claim of Marshall F. Fonte-not and the Phoenix Insurance Company, which summary judgment was read and signed by the trial court on December 15, 1968. Judgment further is rendered herein declaring said summary judgment to *395be without any force and effect as though it had never been rendered, and ordering that said judgment be canceled and erased from the record of this suit. The rights of all parties are reserved in connection with the appeals taken from the judgment rendered by the trial court on the merits, which appeals are pending in case bearing No. 2457 on the docket of this court.
Summary judgment vacated.